             Case 5:20-cv-05799-LHK Document 307 Filed 10/06/20 Page 1 of 2




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    JOHN V. COGHLAN
     Deputy Assistant Attorney General
3    ALEXANDER K. HAAS
     Branch Director
4
     DIANE KELLEHER
5    BRAD P. ROSENBERG
     Assistant Branch Directors
6    M. ANDREW ZEE
7
     ALEXANDER V. SVERDLOV
     STEPHEN EHRLICH
8    Trial Attorneys
     U.S. Department of Justice
9    Civil Division, Federal Programs Branch
10   1100 L Street, NW
     Washington, D.C. 20005
11   Telephone: (202) 305-9803
12   Attorneys for Defendants
13

14
                         IN THE UNITED STATES DISTRICT COURT
15
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                 SAN JOSE DIVISION

17
      NATIONAL URBAN LEAGUE, et al.,           Case No. 5:20-cv-05799-LHK
18

19                   Plaintiff,                DEFENDANTS’ RESPONSE TO COURT
                                               ORDER, ECF No. 302
20            v.
21
      WILBUR L. ROSS, JR., et al.,
22
                     Defendants.
23

24

25

26

27

28
              Case 5:20-cv-05799-LHK Document 307 Filed 10/06/20 Page 2 of 2




1           Defendants respectfully submit the attached thirteenth declaration of James T. Christy,
2    which responds to the Court’s Order regarding certain emails submitted to the Court. ECF
3    No. 302. As Mr. Christy explains, he and his staff have spent over 122 hours addressing
4    communications by field workers to which this Court has ordered responses. These responses
5    detract significantly from their duties to monitor key census operations in the critical closing stages
6    of the 2020 Census. In light of the Court’s statement that it “in no way intends to manage or direct
7    the day-to-day operations of” the Census Bureau, ECF No. 208 at 78, Defendants submit that the
8    Court should reinstate its previous practice of simply “remind[ing] all parties and interested parties
9    who wish to communicate with the Court that any such communications shall be made in filings
10   on the Court’s docket.” ECF No. 214. Those parties may be directed to U.S. Department of
11   Commerce, the U.S. Census Bureau, or “the President of the Federal Bar Association’s Northern
12   District of California Chapter for any assistance in locating a lawyer.” ECF No. 93.
13   DATED: October 6, 2020                                 Respectfully submitted,
14                                                          JEFFREY BOSSERT CLARK
15                                                          Acting Assistant Attorney General

16                                                          JOHN V. COGHLAN
                                                            Deputy Assistant Attorney General
17
                                                            ALEXANDER K. HAAS
18                                                          Branch Director
19                                                          DIANE KELLEHER
                                                            BRAD P. ROSENBERG
20
                                                            Assistant Branch Directors
21
                                                            /s/ Stephen Ehrlich
22                                                          ALEXANDER V. SVERDLOV
                                                            M. ANDREW ZEE
23                                                          STEPHEN EHRLICH (NY Bar No. 5264171)
                                                            Trial Attorneys
24
                                                            U.S. Department of Justice
25                                                          Civil Division, Federal Programs Branch
                                                            1100 L Street, NW
26                                                          Washington, D.C. 20005
                                                            Telephone: (202) 305-9803
27
                                                            Attorneys for Defendants
28


     DEFENDANTS’ RESPONSE TO
     COURT ORDER, ECF No. 302
     Case No. 5:20-cv-05799-LHK                     1
